Exhibit 99.1 - Press Release ANADIGICS ANNOUNCES FOURTH QUARTER AND FULL YEAR 2008 RESULTS Quarterly Net Sales of $45.2 Million; down 22% sequentially 33% From Year Ago Quarter Full Year Net Sales $258.2 Million; up 12% from Full Year 2007 WARREN, N.J., February 26, 2009—ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the broadband wireless and wireline communications markets, reported fourth quarter 2008 net sales of $45.2 million, a decrease of 22% sequentially and a decrease of 33% from the fourth quarter of 2007.Revenue for the year ended 2008 was $258.2 million, up 12% from 2007. As of December 31, 2008, cash, cash equivalents and short and long-term marketable securities totaled $145.7 million. Net loss for the fourth quarter of 2008 was $36.4 million, or ($0.60) per share.
